The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 22, 2014

                                      No. 04-14-00382-CR

                                      Rene ESCALANTE,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                     From the 452nd District Court, Edwards County, Texas
                                    Trial Court No. 1679
                        The Honorable Robert Hoffman, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due to be filed on July 21, 2014. See TEX. R. APP. P.
38.6(a). We granted Appellant’s first motion for extension of time to file the brief until August
20, 2014. On the brief due date, Appellant filed a second motion for extension of time to file the
brief until September 19, 2014, for a total extension of sixty days.
       Appellant’s motion is GRANTED. Appellant must file the brief not later than September
19, 2014. NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF
WILL BE GRANTED.
         If Appellant fails to file the brief as ordered, we may abate this appeal and remand it to
the trial court for an abandonment hearing. See id. R. 38.8(b); Samaniego v. State, 952 S.W.2d
50, 52–53 (Tex. App.—San Antonio 1997, no pet.).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court